COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §               No. 08-14-00162-CV
IN RE: TERRI FINNEGAN, LEE
CHAGRA, JR., AND JOANNA                           §           ORIGINAL PROCEEDING
KRANCHER,                                                    ON PETITION FOR WRIT OF
                    RELATORS.                     §                MANDAMUS

                                                  §

                                 MEMORANDUM OPINION

       Relators, Terri Finnegan, Lee Chagra, Jr., and Joanna Krancher, have filed a petition for

writ of mandamus against the Honorable Eduardo Gamboa, Judge of the Probate Court No. 2 of

El Paso County, Texas, asking that we order him to vacate an order entered on April 16, 2014

denying their motion to compel discovery. The petition for writ of mandamus is denied.

       To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 136. We conclude that Relators have failed to

establish they are entitled to mandamus relief.



August 7, 2014
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.